Case 3:18-cv-13701-RHC-SDD ECF No. 16, PageID.254 Filed 03/28/19 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

National Electronical Annuity Plan,

            Plaintiff,
                                          Case No. 18-cv-13701
v.
                                          Hon. Robert H. Cleland
Henkels & McCoy, Inc.,                    Mag. Stephanie Dawkins Davis

          Defendant.
__________________________________________________________________

George H. Kruszewski (P25857)         Brian M. Schwartz (P69018)
Sachs Waldman                         MILLER, CANFIELD, PADDOCK AND STONE,
Attorneys for Plaintiff               P.L.C.
1423 Easts Twelve Mile Road           Attorneys for the Defendant
Madison Heights, MI 48071             150 West Jefferson, Suite 2500
(248) 658-0800                        Detroit, Michigan 48226
gkruszewski@sachswaldman.com          (313) 963-6420
                                      schwartzb@millercanfield.com

__________________________________________________________________
                   REPLY IN SUPPORT OF
     DEFENDANT’S MOTION TO DISMISS AMENDED COMPLAINT
                   Hearing Date: April 17, 2019 at 2:00 P.M.
Case 3:18-cv-13701-RHC-SDD ECF No. 16, PageID.255 Filed 03/28/19 Page 2 of 9




      Plaintiff National Electrical Annuity Plan’s (“NEAP”) response ignores

critical facts, inaccurately describes the collectively bargained documents upon

which its claims are based and does not establish that its Amended Complaint

contains plausible allegations that Henkels & McCoy, Inc., (“H&M”) failed to

make required fringe benefit obligations. Instead, the facts indisputably establish:

(a) that H&M is not required to make contributions for “outside telephone work”

because the 2011 MOU II remains in effect and (b) the only work identified by the

NEAP for which H&M allegedly failed to contribute is “outside telephone work.”

I.    The 2011 MOU II Remains In Effect

      Critically, the NEAP fails to identify any evidence that the parties—using

the modification rules set out in their written agreements—modified, amended or

terminated the 2011 MOU II. The 2011 MOU II is an “addendum to the Teledata

Agreement.” (Dkt#10-5, PageID#168). To modify, amend, or terminate the

Teledata Agreement, a party must give specific written notice. (Dkt#10-2, Section

1.02, PageID#126). Notably, the NEAP does not identify any written demand by

either local union to modify, amend, or terminate the 2011 MOU II. Instead, the

NEAP’s assertion that “at least one party, the Local Unions, intended to terminate

2011 MOU II,” (Dkt#15 at p. 10), is based on speculation and not facts because the

NEAP does not plausibly assert any facts that the Local Unions provided written

notice and that the parties actually negotiated the elimination of MOU II. In the



                                         1
Case 3:18-cv-13701-RHC-SDD ECF No. 16, PageID.256 Filed 03/28/19 Page 3 of 9




absence of such written notice, the stand-alone 2011 MOU II remains in effect. 1

         The NEAP’s assertion that the 2011 MOU II has not been in effect since the

2017 Appendix2 was signed has no support within the four-corners of the

collectively bargained documents. First, the 2017 Appendix does not even

reference, and therefore does not modify, the 2011 MOU II. Second, it is irrelevant

that the 2017 Appendix “mak[s] no exception for ‘outside telephone work.’”

(Dkt#15, Pl’s Resp, ¶15 and p. 10). The 2011 Appendix also made no exception

for outside telephone work. This is because the exception was contained in the

separate, stand-alone 2011 MOU II.3 Moreover, the 2017 Appendix does not


1
  UAW v. Randall Div. of Textron, 5 F.3d 224, 229 (7th Cir. 1993) does not assist
Plaintiff. That case discusses what happens to a contract that “does not specify a
time or manner of termination.” Id. Here, the MOU II is a part of the Teledata
Agreement, which contains specific provisions for modifying or terminating its
terms. (Dkt#10-2, Section 1.02, PageID#126; Dkt#10-3, 2011 Appendix at p. 1,
PageID#143; Dkt#10-7, 2017 Appendix at p. 1, PageID#172). Regardless, even if
the 2011 MOU II was “terminable at the will of either party upon reasonable
notice,” Randall, 5 F.3d at 229, the NEAP does not allege any facts that any
“notice” was provided to terminate the 2011 MOU II. Moreover, the Sixth Circuit
has confirmed that “[w]hen a specific provision of the CBA does not include an
end date, we refer to the general durational clause to determine that provision's
termination.” Gallo v. Moen Inc., 813 F.3d 265, 269 (6th Cir. 2016). Here, the
general durational language in the Teledata Agreement, along with the specific
language discussing how modifications to the Agreement are to be made, govern.
2
  Plaintiff refers to this as the “2016-2018 Appendix,” which was signed in 2017.
(Dkt#10, ¶10, PageID.119; Dkt#15 at p. 10).
3
  The NEAP’s passing comment that the MOU which extended the 2011 Appendix
two years to November 20, 2016 (Amended Complaint Exhibit E) “did not
mention contributions to the NEAP” is misplaced. That MOU was necessary
because the 2011 MOU I only extended the Appendix for only three years, or until
Continued on next page.



                                          2
Case 3:18-cv-13701-RHC-SDD ECF No. 16, PageID.257 Filed 03/28/19 Page 4 of 9




contain any terms related to contributions for “outside telephone work” that are

“inconsistent with a prior contract.” Instead, the treatment of “outside telephone

work” remained entirely consistent between the 2011 Appendix and the 2017

Appendix: it is not addressed within the appendices, but rather is specifically

excluded from the type of work for which contributions are required by MOU II. 4

         Next, the NEAP’s assertion that H&M cannot rely on the 2011 MOU II

because it is an “affirmative defense” is misplaced. Relying on the plain language

of a collectively bargained document does not constitute an “affirmative defense.”

Instead, as the NEAP admits, H&M’s obligations under ERISA §515 derive from

“the terms of the plan or under the terms of a collectively bargained agreement”

and any contributions are to be made “in accordance with the terms and

conditions of such plan or such agreement.” 29 U.S.C. §1145 (emphasis added).

As relevant here, the “terms” of the agreement includes the parties’ express

agreement that contributions are not required for “outside telephone work.” H&M

is not asserting an unavailable defense to the enforcement of a collectively

bargained agreement. Instead, the plain language of the collectively bargained
Continued from previous page.
November 23, 2014. (Dkt#10-4, PageID.166). Absent a further extension, the
Appendix would have expired. It was not necessary for Exhibit E to refer to
contributions to the NEAP for outside telephone work since the 2011 MOU II did
not contain any durational limitation requiring an extension.
4
  Bechtel Corp. v. Local 215, 544 F.2d 1207 (3d Cir. 1976) does not assist Plaintiff.
There, a local contract and a national contract were inconsistent because each
claimed it was superior to the other. Id. at 1212. No similar conflict exists here.


                                         3
Case 3:18-cv-13701-RHC-SDD ECF No. 16, PageID.258 Filed 03/28/19 Page 5 of 9




documents confirm that the obligation to contribute for “outside telephone work”

does not exist. Indeed, the case law cited by the NEAP confirms that because

“plans may rely on the literal terms of written agreements between the employer

and the union, any oral understandings or practices between the contracting parties

‘are immaterial.’” Operating Engineers Local 324 v. G&W Construction Co., 783

F.3d 1045, 1051 (6th Cir. 2015) (emphasis added). In other words, Operating

Engineers Local 324 recognizes that collectively bargained obligations are often

determined by reference to several “agreements.”5 Here, the only written

agreement confirms that contributions are not required for “outside telephone

work.” Accepting Plaintiff’s arguments would violate ERISA §515 by ignoring the

plain terms of the written contracts.

      The NEAP’s argument that the 2011 MOU II is no longer in effect because

it was not restated in the 2017 Appendix misconstrues facts. To support its

argument, the NEAP refers to “two Memorandum of Understandings” that

appeared in the 2011 Appendix and which were restated in the 2017 Appendix at p.

21-22. (Dkt#15 at p. 11). But, those two “Letters of Understanding” were part of


5
  There is no requirement under ERISA or the Labor Management Relations Act
that all written obligations are contained in a single document. Thus, it is irrelevant
whether the 2011 MOU II is referenced in the current Appendix. Plaintiff does not
dispute that the 2011 MOU II is a collectively bargained document and does not
provide any evidence that it has been terminated in accordance with the terms of
the Teledata Agreement.


                                          4
Case 3:18-cv-13701-RHC-SDD ECF No. 16, PageID.259 Filed 03/28/19 Page 6 of 9




the 2011 Appendix, as indicated by the numbering on the pages, which continued

from prior pages in the 2011 Appendix. (Dkt#10-3, 2011 Appendix at pp. 21-22).

Because those two Letters of Understanding were part of the 2011 Appendix (as

opposed to stand-alone MOUs), the failure to include both in the 2017 Appendix

would have demonstrated that the parties were not carrying forward the

understandings contained in those Letters. In other words, the re-inclusion of those

two Letters of Understanding does not demonstrate that the parties modified,

amended, or terminated the 2011 MOU II.

II.      The Amended Complaint Only Alleges That Outside Telephone Work
         Was Performed

         The Amended Complaint does not contain any plausible facts establishing

that H&M is failing to contribute in accordance with the terms of the applicable

collective bargaining agreements. As set forth below, the NEAP’s arguments to the

contrary lack merit.

         First, the NEAP’s assertion that the location of the work is irrelevant lacks

merit. In this regard, the NEAP selectively quotes the “Scope” language from the

underlying Teledata Agreement. Reviewing that entire provision, however, it is

clear that the Teledata Agreement applies to both “outside” and “inside”6 work.


6
 Plaintiff excised the “inside” language from its quote, conveying the misleading
implication that all work performed under the Teledata Agreement is “outside.”
Plaintiff’s related argument that “all of the work performed under the Teledata
Continued on next page.



                                           5
Case 3:18-cv-13701-RHC-SDD ECF No. 16, PageID.260 Filed 03/28/19 Page 7 of 9




(Dkt#10-2 at PageID.125). Regardless, it is self-evident that electricians work both

inside and outside and Plaintiff does not provide any evidence to support its

speculation that IBEW members only work outside.7 Accordingly, that H&M

contributed to the NEAP for some work, (Dkt#10, Am Compl, ¶11), does not

establish that the disputed work—“underground” and “overhead” work—falls

outside the scope of MOU II. The only thing this action confirms is that H&M is

contributing to the NEAP in accordance with the terms of the Teledata Agreement,

its Appendix, and the 2011 MOU II.

         The NEAP does not “provide[] a factual basis” for its conclusion that

“overhead” and “underground” work fall outside the scope of MOU II. Instead, it

relies solely on conclusory allegations that “this work is not ‘outside telephone

work’ as that term was used in [the] 2011 MOU II. (Dkt#15 at p. 13). This is

precisely the sort of conclusory language that Iqbal mandates courts disregard.

Because the NEAP does not provide the “when, where, in what or by whom”

regarding the alleged work, it cannot avoid dismissal merely by claiming that the

work is not “outside telephone work” when the plain language of the Amended

Complaint demonstrates otherwise. Center for Bio-Ethical Reform v. Napolitano,
Continued from previous page.
Agreement would be performed outside because they are both IBEW locals” is
directly contradicted by the Teledata Agreement, which states that it covers the
installation of “inside” work. (Dkt#10-2 at PageID.125).
7
    The current International IBEW President began his career as an “inside
wireman.” (See http://www.ibew.org/who-we-are).


                                         6
Case 3:18-cv-13701-RHC-SDD ECF No. 16, PageID.261 Filed 03/28/19 Page 8 of 9




648 F.3d 365, 373 (6th Cir. 2011).

      Finally, Plaintiff cannot avoid Iqbal, Twombly, and the Sixth Circuit case

law interpreting these cases by relying on a single, out-of-circuit district court case

from Nevada. This is because the Sixth Circuit has confirmed that to avoid

dismissal, the NEAP must “have greater knowledge now of factual details in order

to draft a ‘plausible complaint’” because Iqbal “is binding on the lower federal

courts.” New Albany Tractor v. Louisville Tractor, 650 F.3d 1046, 1051 (6th Cir.

2011). After H&M filed its original motion to dismiss, the NEAP filed its

Amended Complaint. That Complaint, however, fails to provide the “when, where,

in what or by whom” to support the NEAP’s claim that H&M is not making

contributions that it is required to make. Instead, the Amended Complaint is based

on speculation and guesswork, which is insufficient.

                                       ***
      For the foregoing reasons, and those set forth in its initial Motion and Brief,

H&M requests that the Court dismiss Plaintiff’s Amended Complaint in its

entirety, with prejudice.

                                 Respectfully submitted,

                                 /s/Brian M. Schwartz (P69018)
                                 Miller, Canfield, Paddock and Stone, P.L.C.
                                 Attorneys for Defendant
                                 150 West Jefferson, Suite 2500
                                 Detroit, Michigan 48226
                                 (313) 963-6420
                                 schwartzb@millercanfield.com

                                          7
Case 3:18-cv-13701-RHC-SDD ECF No. 16, PageID.262 Filed 03/28/19 Page 9 of 9




                            CERTIFICATE OF SERVICE
          I hereby certify that on March 28, 2019, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send

notification of such filing to all attorneys of record.


                                   /s/Brian M. Schwartz (P69018)
                                   Miller, Canfield, Paddock and Stone, P.L.C.
                                   Attorneys for Defendant
                                   150 West Jefferson, Suite 2500
                                   Detroit, Michigan 48226
                                   (313) 963-6420
                                   schwartb@millercanfield.com
                                   P69018


33272937.1\154842-00002




                                            8
